17-858
United States v. Williams

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall Courthouse, 40 Foley Square, in the City of New York, on the 12th day of
April, two thousand eighteen.

Present:
         ROBERT A. KATZMANN,
               Chief Judge,
         ROSEMARY S. POOLER,
         SUSAN L. CARNEY,
               Circuit Judges.
________________________________________________

UNITED STATES OF AMERICA,

              Appellee,

                            v.                                         No. 17-858

SIHEEM WILLIAMS, AKA BLACK,

         Defendant-Appellant.*
________________________________________________

For Defendant-Appellant:                                Thomas J. Melanson, Melanson Law Office,
                                                        P.C., Kingston, NY.


        *
            The Clerk of Court is directed to amend the official caption as set forth above.
                                                  1
For Defendants-Appellees:                 Michael F. Perry, Assistant United States
                                          Attorney, for Grant C. Jaquith, United States
                                          Attorney for the Northern District of New
                                          York, Syracuse, NY.
_______________________________________________

       Appeal from the United States District Court for the Northern District of New York

(McAvoy, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-appellant Siheem Williams appeals the judgment of conviction entered by the

district court on March 13, 2017. Williams was convicted, after a jury trial, of one count of

conspiracy to possess with the intent to distribute a controlled substance in violation of 21 U.S.C.

§§ 846, 841(a)(1), (b)(1)(B) and three counts of distribution and possession with the intent to

distribute controlled substances in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), (b)(1)(C).

Williams’ contentions on appeal focus on evidentiary rulings the district court made during

cross-examination of J.P., the government’s cooperating witness. We assume the parties’

familiarity with the facts and procedural history of this case, as well as the issues on appeal.1

       Williams first argues that the district court’s ruling that he could not elicit the statutory

name of J.P.’s reckless manslaughter conviction violated the Confrontation Clause of the Sixth

Amendment. “We review a district court’s decision to restrict cross-examination for abuse of


       1
         We note that, during voir dire, the district court engaged in an extended colloquy with a
potential juror in open court regarding the wisdom and workability of federal drug laws. See
App’x 168–72; Trial Tr. 79–83. Williams’ counsel raised no objection at the time and does not
argue on appeal that the conversation interfered with his client’s right to a fair trial. As a matter
of prudent practice, however, we encourage the district court in the future to engage in such
discussions with potential jurors—to the extent they are necessary at all—at sidebar, so as to
avoid inadvertently suggesting to the entire jury pool that it supports conviction of the defendant
so charged.
                                                  2
discretion, even where the basis for challenging those restrictions is the Confrontation Clause.”

United States v. Treacy, 639 F.3d 32, 42 (2d Cir. 2011). “[A] criminal defendant states a

violation of the Confrontation Clause by showing that he was prohibited from engaging in

otherwise appropriate cross-examination designed to show a prototypical form of bias on the part

of the witness . . . .” Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986). However, “the

Confrontation Clause guarantees only ‘an opportunity for effective cross-examination, not cross-

examination that is effective in whatever way, and to whatever extent, the defense might wish.’”

Kentucky v. Stincer, 482 U.S. 730, 739 (1987) (quoting Delaware v. Fensterer, 474 U.S. 15, 20

(1985)). Here, the district court acted within its discretion in limiting the scope of cross-

examination because Williams was permitted to thoroughly impeach J.P.’s credibility despite the

district court’s modest limitations. See United States v. Estrada, 430 F.3d 606, 621–22 (2d Cir.

2005).2

          Williams next argues that the district court erred by refusing to strike J.P.’s direct

testimony after J.P. invoked the Fifth Amendment privilege against self-incrimination during

cross-examination. At trial, J.P. invoked the Fifth Amendment when Williams sought to question

him regarding heroin that he had illegally sold while he was cooperating with the government.

“[T]his Court has recognized that in some instances a defendant’s sixth amendment right to

confrontation will be denied as a result of a witness’ invocation of his or her fifth amendment


          2
           We deem waived any argument by Williams that the district court’s ruling also violated
Rule 609 of the Federal Rules of Evidence because Williams failed to make out that argument in
sufficient detail in his opening brief. See Tolbert v. Queens Coll., 242 F.3d 58, 75 (2d Cir. 2001)
(“It is a settled appellate rule that issues adverted to in a perfunctory manner, unaccompanied by
some effort at developed argumentation, are deemed waived.” (internal quotation marks
omitted)). In any event, the district court’s exclusion of the statutory name of Williams’
manslaughter offense, after conducting a reasonable balancing analysis, was an appropriate
exercise of discretion. See Fed. R. Evid. 609; see also Estrada, 430 F.3d at 617–21.
                                                    3
privilege against self-incrimination.” Bagby v. Kuhlman, 932 F.2d 131, 135 (2d Cir. 1991).

“[T]estimony should ordinarily be stricken when the invocation of the privilege against self-

incrimination prevents the defendant from cross-examining the witness with respect to his

credibility regarding the specific details of his direct testimony.” Treacy, 639 F.3d at 45.

However, the witness’s direct testimony should not be stricken if the witness asserts the privilege

regarding “collateral” matters bearing solely on the witness’s credibility. United States v. Brooks,

82 F.3d 50, 54 (2d Cir. 1996); United States v. Cardillo, 316 F.2d 606, 611 (2d Cir. 1963). Here,

the district court correctly refused to strike J.P.’s direct testimony because J.P.’s heroin dealing

had no bearing on his direct testimony against Williams and related only to J.P.’s general

credibility. See Brooks, 82 F.3d at 55; Dunbar v. Harris, 612 F.2d 690, 693–94 (2d Cir. 1979).

       Finally, Williams argues that the district court’s limitations on cross-examination violated

his due process right to a fair trial. See Chambers v. Mississippi, 410 U.S. 284, 294 (1973) (“The

rights to confront and cross-examine witnesses and to call witnesses in one’s own behalf have

long been recognized as essential to due process.”). However, the district court’s careful and

considered limitations on cross-examination in this case did not violate the Due Process Clause

for the same reasons they did not violate the Confrontation Clause.

       We have considered Williams’ remaining arguments and find them without merit.

Accordingly, the judgment of the district court is AFFIRMED.

                                           FOR THE COURT:
                                           CATHERINE O’HAGAN WOLFE, CLERK




                                                  4